Broyles, C. J.
1. “A claim filed by a third person to funds impounded by process of garnishment is invalid in the absence either of an affidavit in forma pauperis filed by him or a bond indemnifying the plaintiff, whether such bond is one given upon a dissolution of the garnishment, as provided in section 5282 of the Civil Code of 1910, [Code of 1933, § 46-402] or is the ordinary bond required in claim cases as provided in section 5158 [Code of 1933, § 39-802].” Johnson v. Planters Bank, 34 Ga. App. 241 (129 S. E. 125), and cit.
2. Under the foregoing ruling and the facts of the instant case, the court did not err in dismissing the claim.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.